Title: James Madison to John Maclean, 27 August 1827
From: Madison, James
To: Maclean, John


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                Aug. 27. 1827
                            
                        
                        I have duly recd. your letter of the 20th. communicating the proceedings of a meeting of the Alumni
                            Association of Nassau Hall, and the unanimous appointment of me for its President.
                        I hope it will not be doubted that I feel all the value of such a mark of respect from a source so
                            respectable. Nor can I be insensible to the distinguished names with which mine is officially united. It is with much
                            regret therefore that I find it my duty to say that my advanced age, and the uncertainty experienced in my health, with
                            the great distance of my abode, do not permit me to take the part in the Institution for which I have been kindly
                            designated. In declining it, I have particular pleasure in noticing the ample opportunity before the Association of
                            filling the vacant place with every qualification advantageous to the discharge of its alloted services.
                        It only remains for me to offer the respectful acknowledgments which I owe to the Association, and to express
                            my best wishes for the prosperity of the College, of which I am one of the most grateful Alumni, and for the success of
                            every measure that may add lustre to its reputation, and enlarge the scope of its usefulness. Be pleased to accept for
                            yourself Sir assurances of my esteem, and my friendly salutations
                        
                            
                                J. M.
                            
                        
                    